This case is a petition for writ of habeas corpus whereby Michael Nolan seeks to obtain his discharge from the county jail of Grant county on the ground that he is unlawfully and without authority of law restrained of his liberty by Frank Hamilton, sheriff, that the cause of his restraint and confinement to the best information and knowledge of petitioner is said sheriff detains and holds him therein without any process or authority whatsoever for so doing.
The petition is not verified, and it is not alleged that an application for habeas corpus has heretofore been filed in the district court of Grant county as required by the rules of this court in cases of this kind.
For the above-stated reasons, the Attorney General moved to dismiss the cause, which motion was and is sustained. *Page 341